Citation Nr: 0813467	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1966 to March 
1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

In a statement from the veteran dated November 2006, the 
veteran supplied information about his claimed stressors.  He 
reported that his friend, Specialist 4 Vermonties, was 
injured in a mortar attack.  In the veteran's VA examination 
dated May 2003, he provides some additional details 
concerning this incident.  He reports that Vermonties had his 
leg amputated after he was hit in the mortar attack.  The 
veteran also reported that he was under frequent mortar 
attacks as his unit operated near combat situations.  In a 
subsequent VA examination dated March 2005, the veteran 
related that Vermontese (an alternative spelling to the one 
already supplied) was injured in the mountains of Song Bei 
during the Tet Offensive in 1969.  The Board notes that the 
1969 Tet Counteroffensive began in February 1969, and the 
veteran's personnel records indicate he left Vietnam in April 
1969.  Thus, a two month time frame has been established, and 
verification of the stressors should be attempted through 
official sources, such as through the U. S. Army and Joint 
Services Records Research Center (JSRRC).

An additional stressor the veteran reported in his statement 
dated November 2006 is that his friend from high school who 
he enlisted with, Frankie Farrow, was killed when he stepped 
on a landmine on March 24, 1968 in Thue Thien.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official 
sources the veteran's claimed stressors of 
mortar fire and the injury to Specialist 
Vermontese's (Vermonties) during the 
period from February 23, 1969 to April 16, 
1969.  During this time frame, the veteran 
served with Co C, 34th Engr Bn (Const).  
Also attempt to verify the death of 
Frankie Farrow on March 24, 1968 in Thue 
Thien.

2.  Obtain and associate with the claims 
file any mental health treatment records 
from the Salisbury VAMC and Durham VAMC 
dating since July 2007.

3.  If, and only if, any of the veteran's 
claimed stressors are verified, schedule 
the veteran for a VA examination to 
determine whether he suffers from PTSD as 
a result of the verified stressor(s).  

4.  After completing any additional 
development deemed necessary, re-
adjudicate the claim for service 
connection for PTSD.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



